NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM ROUSER,                                 No. 21-15037

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00550-DAD-GSA

 v.
                                                MEMORANDUM*
D. CROUNSE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      William Rouser appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

prison disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal for failure to state a claim under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Rouser’s action because Rouser failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must allege facts sufficient to state a plausible claim); see also Sandin v.

Conner, 515 U.S. 472, 483-84 (1995) (a prisoner has no protected liberty interest

when the sanction imposed neither extends the length of his sentence nor imposes

an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013)

(“To state a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection

Clause of the Fourteenth Amendment a plaintiff must show that the defendants

acted with an intent or purpose to discriminate against the plaintiff based upon

membership in a protected class.” (citation and internal quotation marks omitted));

Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“A person deprives another of

a constitutional right . . . [under § 1983 ], if he does an affirmative act, participates

in another’s affirmative acts, or omits to perform an act which he is legally

required to do that causes the deprivation of which [the plaintiff complains].”

(citation and internal quotation marks omitted)).




                                            2                                     21-15037
      Rouser’s motions for appointment of counsel (Docket Entry Nos. 4 and 5)

are denied.

      AFFIRMED.




                                       3                                 21-15037